


110 HRES 183 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 183
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Hastings of
			 Florida (for himself, Mr. Lewis of
			 Georgia, Mr. Scott of
			 Virginia, Ms. Kilpatrick,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Duncan,
			 Mr. Watt, Ms. Carson, Mrs.
			 Christensen, Mr. Wynn,
			 Mr. Gordon of Tennessee,
			 Mr. Jackson of Illinois,
			 Mr. Fattah,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Cooper,
			 Mr. Cohen,
			 Ms. Clarke,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Al Green of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States Postal Service should issue a postage
		  stamp commemorating the Fisk Jubilee Singers.
	
	
		Whereas 6 months after the end of the Civil War, the Fisk
			 School was established in Nashville, Tennessee;
		Whereas the Fisk School was designed by its founders to be
			 an educational institution open to all, regardless of race or age;
		Whereas the Fisk School was incorporated as Fisk
			 University in 1867;
		Whereas funding for the opening of the school was secured
			 through the sale of slave paraphernalia;
		Whereas in 1871, a group of students at Fisk University
			 formed a choral group, the Fisk Jubilee Singers, with the goal of raising money
			 to finance the institution;
		Whereas in that same year, the Fisk Jubilee Singers took
			 all the funds in the University treasury with them for travel expenses and set
			 off on a tour of the United States and Europe;
		Whereas during their first tour, the Jubilee Singers
			 raised enough money to preserve their university and pay for the construction
			 of Jubilee Hall, the South’s first permanent structure built for the education
			 of black students;
		Whereas the Jubilee Singers introduced the world to the
			 spiritual as a musical genre, emerging as the first internationally recognized
			 group of African American musicians; and
		Whereas the Fisk Jubilee Singers continue to tour and
			 perform and have received countless awards and honors: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 Postal Service should issue a postage stamp commemorating the Fisk Jubilee
			 Singers; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
